Citation Nr: 0734407	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  02-11 587 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 

2.  Whether the rating reduction from 100 percent to 40 
percent for adenocarcinoma of the prostate moderately 
differentiated (hereinafter referred to as "prostate 
cancer") effective May 1, 2006 was proper.  

3.  Entitlement to a disability rating in excess of 40 
percent for adenocarcinoma of the prostate moderately 
differentiated (hereinafter referred to as "prostate 
cancer") from May 1, 2006.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder with sciatica (characterized by the RO as 
service connection for low back pain with sciatica).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO denied an 
increased rating for bilateral hearing loss.  The veteran, 
who had active service from February 1960 to May 1984, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  The 
veteran testified before the Board in June 2005 regarding the 
issue of an increased disability rating for his bilateral 
hearing loss.  The Board then remanded this issue for further 
development in December 2006.  

During the pendency of the veteran's appeal, the veteran 
requested that a previously denied service connection claim 
for a lumbar spine condition be reopened. See June 2005 
statement.  In a rating decision dated in February 2006, the 
RO reopened but denied the veteran's claim on the merits, 
defining the issue as one of entitlement to service 
connection for low back pain with sciatica.  In that same 
rating decision, the RO reduced the veteran's disability 
rating for service-connected prostate cancer from 100 percent 
to 40 percent effective May 1, 2006. See February 2006 rating 
decision.  The Board observes that the 100 percent rating had 
been in effect since April 22, 2004. See May 2004 rating 
decision.  Thereafter, the veteran submitted a Notice of 
Disagreement as to the denial of service connection for a low 
back disorder with sciatica and the reduction of his prostate 
cancer disability rating in March 2006; and a Statement of 
the Case was issued on these issues in September 2006.  The 
veteran submitted a timely VA Form 9 in November 2006.  Thus, 
the Board has jurisdiction to evaluate these claims.  In 
addition, the Board observes that the development requested 
in its December 2006 remand has been completed; and the issue 
of entitlement to an increased rating for bilateral hearing 
loss has also been returned to the Board for further review.  

Lastly, the Board notes for the record that the veteran 
reported in a statement with his November 2006 VA Form 9 that 
he feels he is entitled to a rating in excess of 40 percent 
for incontinence and impotency.  According to a March 2005 
rating decision contained in the claims file, the veteran has 
been granted service connection for erectile dysfunction and 
been assigned a noncompensable evaluation effective November 
10, 2004.  The Board is uncertain as to whether the veteran 
intended the November 2006 statement to act as a request for 
an increased rating for his service-connected erectile 
dysfunction. See March 2005 rating decision.  As such, the 
Board REFERS this matter to the RO for clarification.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The most recent medical evidence of record indicates that 
the veteran currently manifests Level II hearing in both his 
right and left ears.

3.  In a March 2005 rating decision, the RO notified the 
veteran of a proposed rating reduction in the evaluation for 
his service-connected prostate cancer from 100 percent to 20 
percent.  The February 2006 rating decision on appeal reduced 
the evaluation for the veteran's service-connected prostate 
cancer from 100 percent to 40 percent, effective May 1, 2006.



4.  The RO's decision to reduce the veteran's evaluation for 
prostate cancer from 100 percent to 40 percent was supported 
by the evidence contained in the record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations.

5.  The veteran underwent no surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure for treatment of 
prostate cancer subsequent to a March 2004 surgery for a 
radical prostatectomy.  His service-connected prostate cancer 
is currently manifested by complaints of urinary frequency, 
urinary leakage and mild urinary stress incontinence that 
require the wearing of absorbent materials which must be 
changed two to four times per day.

6.  In a May 2002 rating decision, the RO denied service 
connection for low back pain with sciatica.  The veteran was 
notified of that decision on June 5, 2002.  He submitted a 
Notice of Disagreement to that decision in July 2002; and a 
Statement of the Case was issued in October 2003.  The RO 
received the veteran's VA Form 9 on January 5, 2004.  A 
timely request for an extension of the time limit for filing 
a Substantive Appeal is not of record.  As such, the veteran 
did not submit a timely Substantive Appeal in regards to his 
low back disorder claim.  

7.  In June 2005, the veteran submitted a request to reopen 
the final May 2002 rating decision denying service connection 
for a low back disorder.  The evidence received since the 
final May 2002 rating decision, by itself or in conjunction 
with previously considered evidence, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2007).

2.  The February 2006 rating decision reducing the veteran's 
disability rating for prostate cancer from 100 percent 
disabling to 40 percent disabling was in accordance with the 
law; and the veteran is not entitled to restoration of a 100 
percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.115, 4.115a, 4.115b, 
Diagnostic Code 7528 (2007). 

3.  The criteria for a rating in excess of 40 percent for 
prostate cancer have not been met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.115, 
4.115a, 4.115b, Diagnostic Code 7528 (2007). 

4.  A May 2002 rating decision that denied the veteran's 
claim of entitlement to service connection for a low back 
disorder with sciatica is a final decision. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

5.  The evidence received subsequent to the May 2002 decision 
is new but not material evidence; and the request to reopen 
the claim for a low back disorder with sciatica is denied. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claims of entitlement to (1) an 
increased rating for bilateral hearing loss, (2) an 
evaluation in excess of 40 percent for his service-connected 
prostate cancer and (3) service connection for a low back 
disorder with sciatica, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Letters dated in March 2005, July 2005 and December 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was aware from these 
letters that it was ultimately his responsibility to give VA 
any evidence pertaining to his claims.  Specifically, the 
Board observes that the March 2005 letter notified the 
veteran of the RO's proposal to reduce his service-connected 
prostate cancer disability rating from 100 percent to 20 
percent; and also informed the veteran that he could submit 
medical or other evidence to show that the RO should not make 
this change and could request a personal hearing to present 
evidence or argument on any important point pertaining to the 
veteran's claim. See March 2005 letter from the RO to the 
veteran.  The July 2005 letter informed the veteran that he 
had previously been denied service connection for low back 
pain with sciatica and that he had to present new and 
material evidence in order for his low back disorder claim to 
be reopened. July 2005 letter from the RO to the veteran, p. 
3.  The RO defined "new" and "material" evidence for the 
veteran and specifically informed the veteran that his claim 
had previously been denied on the basis that there was no 
diagnosis or treatment for a chronic back disability noted in 
service.  As such, the RO notified the veteran of the need to 
submit evidence related to this fact in order for his claim 
to be reopened. Id.  Lastly, the December 2006 letter 
informed the veteran of the evidence that was necessary for 
the assignment of a compensable disability rating for his 
bilateral hearing loss. December 2006 letter from the Appeals 
Management Center to the veteran.  The Board observes that 
all three of the above-referenced letters essentially 
informed the veteran that additional information or evidence 
was needed to support his claims; and asked the veteran to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)(Pelegrini II).  

The March 2005 and July 2005 letters were provided to the 
veteran prior to the adjudication of his prostate cancer and 
low back disorder claims. See February 2006 rating decision.  
Although the December 2006 bilateral hearing loss letter was 
not sent prior to the initial adjudication of the veteran's 
hearing loss claim, this was not prejudicial to him since the 
veteran was subsequently provided adequate notice; and his 
hearing loss claim was readjudicated in a Supplemental 
Statement of the Case provided to the veteran in July 2007. 
See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept. 17, 2007) [Mayfield III]. 


The veteran's service medical records, VA treatment records 
and private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board observes that the veteran 
has been afforded several VA examinations in connection with 
his claims. 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the veteran's claims, the Board finds that any 
such failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In addition, the Board observes that prior to the time the RO 
recertified the veteran's case to the Board, it provided the 
veteran with an explanation of disability ratings and 
effective dates. See December 2006 letter from the Appeals 
Management Center to the veteran; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the RO 
assigned the noncompensable disability rating at issue here 
for the veteran's service-connected hearing loss and the 40 
percent disability rating for the veteran's prostate cancer, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher ratings to those 
claims, there is no question as to an effective date to be 
assigned to those claims and no further notice is needed. Id.  
In addition, since the Board has concluded that new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a low back disorder has 
not been presented, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot.

B.  Increased rating for bilateral hearing loss 

In a February 1987 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective June 1, 1984.  
Thereafter, in June 2000, the veteran essentially requested 
an increased rating for his service-connected hearing loss on 
the basis that his hearing loss had worsened in terms of 
severity. June 2000 statement; see also June 2005 BVA hearing 
transcript.  The RO denied an increased rating in September 
2000; and this denial is the subject of the current appeal.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While a veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 


Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the veteran's bilateral hearing 
loss.  In this regard, the Board observes that the veteran 
has been afforded three (3) VA examinations in connection 
with his current claim.  
Specifically, in July 2000, the veteran was found to have the 
following audiometric puretone thresholds: 

HERTZ
1000
2000
3000
4000
Average
LEFT
10
65
70
75
55
RIGHT
15
50
80
75
55

The veteran's average hearing loss for the left ear was 
reported as 55 decibels [10+65+70+75 = 220/4= 55]; and the 
average hearing loss for the right ear was reported as 55 
decibels [15+50+80+75=220/4 = 55].  Speech recognition scores 
on the Maryland CNC were noted as 96 percent for the left ear 
and 96 percent for the right ear. See July 2000 audiology 
report. 

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, the Board observes that percentages of 
discrimination ranging from 50 to 57 decibels with a speech 
discrimination score ranging from 92 to 100 results in a 
numeric designation of I for hearing impairment. See 38 
C.F.R. § 4.85, Table VI.  These results reveal that the 
veteran's left ear and right ear hearing loss would be 
calculated to each fall within a numeric designation of I for 
purposes of determining a percentage evaluation for hearing 
impairment under Diagnostic Code 6100 (Table VII).  Utilizing 
these designations, the veteran's current hearing loss 
results in the assignment of a noncompensable disability 
evaluation.

According to a May 2002 VA audiological examination, the 
veteran's puretone hearing loss appears to have temporarily 
increased slightly in severity in comparison to his July 2000 
examination. See March 2007 audiology report results below.  
Specifically, the veteran was found to have the following 
audiometric puretone thresholds: 

HERTZ
1000
2000
3000
4000
Average
LEFT
15
70
70
75
58
RIGHT
15
60
80
75
58


Performing the calculations discussed above, the veteran's 
average hearing loss for the left ear utilizing the May 2002 
data was reported as 58 decibels and the average hearing loss 
for the right ear was reported as 58 decibels.  Speech 
recognition scores on the Maryland CNC were noted as 80 
percent for the left ear and 92 percent for the right ear. 
May 2002 audiology report, p. 2.  

Referring to the rating schedule set forth in Table VI of the 
Schedule for Rating Disabilities, the percentages of 
discrimination ranging from 58 to 65 decibels with a speech 
discrimination score ranging from 92 to 100 results in a 
numeric designation of III for hearing impairment for the 
right ear. See 38 C.F.R. § 4.85, Table VI.  Percentages of 
discrimination ranging from 58 to 65 decibels with a speech 
discrimination scores ranging from 76 to 82 results in a 
numeric designation of IV for hearing impairment for the left 
ear.  Utilizing these designations, the veteran's hearing 
loss continues to be assigned a noncompensable disability 
evaluation.

Lastly, the Board evaluated the veteran's claim under the 
most recent audiological data contained in the claims file, 
namely the data contained in a March 2007 VA audiological 
examination report.  During that examination, the veteran was 
found to have improved hearing in the 1000 and 2000-Hertz 
frequencies of the left ear and the 2000 and 3000-Hertz 
frequencies for the right ear, with worsening of his hearing 
thresholds reported at the remaining frequencies.  
Specifically, the following puretone thresholds were noted: 

HERTZ
1000
2000
3000
4000
Average
LEFT
15
50
75
80
55
RIGHT
25
15
65
85
47.50

Speech recognition scores on the Maryland CNC were noted as 
84 percent for the left ear and 88 percent for the right ear. 
See March 2007 audiology report.

Again, utilizing the mechanical application of the rating 
schedule in accordance with Table VI of the Schedule for 
Rating Disabilities, the Board observes that percentages of 
discrimination ranging from 50 to 57 decibels with a speech 
discrimination scores ranging from 84 to 90 results in a 
numeric designation of II for hearing impairment for the left 
ear.  Percentages of discrimination ranging from 42 to 49 
decibels with a speech discrimination score ranging 84 to 90 
also results in a numeric designation of II for hearing 
impairment for the right ear. See 38 C.F.R. 
§ 4.85, Table VI.  Utilizing these designations under 
Diagnostic Code 6200 continues to result in the assignment of 
a noncompensable disability for the veteran's current hearing 
loss.  

Thus, regardless of whether the Board utilizes the 
audiological data obtained during the veteran's July 2000, 
May 2002 or March 2007 VA examinations, the results remain 
the same in terms of the veteran's bilateral hearing loss 
properly being assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

In making this decision, the Board has also considered the 
application of 38 C.F.R. § 4.86 [exceptional patterns of 
hearing impairment].  In doing so, the Board acknowledges 
that the appellant's May 2002 audiology report indicates that 
his left ear hearing loss met the minimum requirements for an 
increased rating under the provision of 38 C.F.R. 4.86(b) 
since the veteran was found to have a hearing threshold of 15 
decibels at the 1000-Hertz frequency and a threshold of 70 
decibels at the 2000-Hertz frequency at that time.  However, 
in light of the fact that the audiograms afforded to the 
veteran both before and after the May 2002 examination 
reflect that the veteran did not experience an exceptional 
pattern of hearing impairment, and the purpose of assigning a 
disability rating is to compensate for the disability's 
current level of severity, the Board finds that the 
preponderance of the evidence is against the assignment of a 
higher rating pursuant to 38 C.F.R. 4.86(b) since two of the 
veteran's three audiograms indicate that the veteran's 
hearing loss does not meet the criteria under that section. 
July 2000 an March 2007 audiology reports.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100; and concludes that the 
preponderance of the evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Thus, 
the veteran's claim for a compensable rating for hearing loss 
is denied.
C.  Restoration/increased rating for prostate cancer  

The veteran underwent a radical prostatectomy in March 2004. 
See March 2004 private medical records.  In May 2004, the RO 
granted the veteran service connection for prostate cancer, 
evaluating it as 100 percent disabling effective April 22, 
2004.  In that rating decision, the RO noted that the 
veteran's evaluation of 100 percent was being assigned during 
active malignancy or antineoplastic therapy; and that six (6) 
months following completion of treatment, the veteran's 
residual disability would be determined by findings from a VA 
examination conducted at that time. May 2004 rating decision, 
p. 2.  

In February 2005, the veteran presented to a VA medical 
facility for a follow-up medical examination. See February 
2005 VA examination report.  The VA examiner noted the 
veteran's past medical history of prostate cancer and his 
radial prostatectomy.  The veteran reported at that time that 
he had no follow-up chemotherapy or radiation; and that he 
had not been seen by a urologist since that time.  He 
indicated that he underwent an incisional hernia repair of 
the left lower quadrant from the radical prostatectomy and 
experienced a little bit of an ache in that area as a result 
of the incision. Id.  In terms of his urinary status, the 
veteran reported urinary incontinence with dribbling at least 
once a day. Id.  He stated that he wore a pad on most days; 
but that he was unaware of dribbling.  He also indicated that 
he experienced urgency and frequency; and that he had 
nocturia times (x) 3.  Lastly, the veteran reported that he 
had not been hospitalized within the previous year aside from 
the same day surgery he underwent for his incisional hernia 
repair. Id.  The veteran was ultimately diagnosed with 
prostate cancer with residual symptoms that included urinary 
incontinence, frequency and urgency. Id.  

Based upon the February 2005 examination report, the RO 
proposed decreasing the veteran's disability rating from 100 
percent to 20 percent for his prostate cancer. March 2005 
rating decision.  However, after the veteran underwent 
another VA genitourinary examination in January 2006 (the 
results of which will be discussed in more detail below), the 
RO decreased the veteran's disability rating from 100 percent 
to 40 percent effective May 1, 2006. See February 2006 rating 
decision.  Thus, this case essentially involves two 
questions.  First, was the reduction in the veteran's 100 
percent evaluation for prostate cancer proper and/or is the 
veteran entitled to restoration of a 100 percent evaluation; 
and second, if the reduction was proper, was the assignment 
of a 40 percent disability evaluation appropriate.

In terms of the question of whether a rating reduction from 
100 percent to 40 percent for the veteran's prostate cancer 
was proper, the Board observes that the original evaluation 
of 100 percent was provided under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability. See 38 
C.F.R. § 4.115b, Diagnostic Code 7528. 

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction. 38 C.F.R. § 
3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires. 38 C.F.R. § 3.105(e), (i)(2)(i).

In terms of the procedural requirements for rating 
reductions, the Board observes that the veteran was notified 
of the RO's intent to reduce the 100 percent evaluation for 
service-connected residuals of prostate cancer by letter 
dated March 31, 2005.  Thereafter, he was afforded an 
opportunity to have a pre-determination hearing and given at 
least 60 days in which to present additional evidence. 38 
C.F.R. §§ 3.105(e), (i).  Final action to reduce the 100 
percent evaluation to 40 percent was taken pursuant to 38 
C.F.R. § 3.105(e) in February 2006.  The veteran was informed 
of this decision by letter dated on February 27, 2006.  The 
reduction was made effective beginning May 1, 2006. 

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires"). 38 C.F.R. § 
3.105(e).  The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after his March 2004 
surgery.  Therefore, all of the evidence is in favor of a 
finding that the reduction from 100 percent was procedurally 
proper.  As such, the Board will address the propriety of the 
reduction (on its merits), along with the veteran's request 
for an increased rating.

The Board observes that in terms of a restoration claim, if 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran. See 38 
U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  In other words, the reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work. Brown, 5 Vet. App. at 420.

In this case, the medical evidence shows the veteran's 100 
percent disability rating for his prostate cancer was in 
effect less than 5 years; and therefore the various 
provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability ratings do not apply.  As such, even if the 
provisions of Diagnostic Code 7528 did not provide for a 
mandatory VA examination at the expiration of six months, a 
reexamination disclosing improvement would warrant a rating 
reduction. 38 C.F.R. § 3.344(c).

As set forth above, the veteran has been afforded two VA 
examinations to determine the severity of his residuals of 
prostate cancer. See February 2005 VA examination report; 
January 2006 VA examination report.  These examinations 
indicate that the appellant has not received any treatment 
for his prostate cancer subsequent to his March 2004 
retropubic prostatectomy. February 2005 VA examination report 
(veteran reported that he had no follow-up chemotherapy or 
radiation; and reported that he had not seen any urologist 
since his postoperative course); January 2006 VA examination 
report (veteran reported no additional treatment in 
relationship to prostate cancer since last VA examination).  
The February 2005 examination, performed prior to the RO's 
proposal for reduction, revealed that the veteran had a 
diagnosis of prostate cancer with residual symptoms that 
consisted mainly of urinary incontinence, frequency and 
urgency. Id.  A review of the results of the February 2005 VA 
examination demonstrates that the veteran's malignant tumor 
had successfully been removed during his March 2004 radical 
prostatectomy and that the veteran was successfully 
recovering from his surgery (resulting in an actual change in 
the veteran's disability).  The examination results indicated 
that the veteran no longer met the criteria for a 100 percent 
disability rating under Diagnostic Code 7528 since there had 
been no local reoccurrence or metastasis of his prostate 
cancer and no evidence that he experienced renal dysfunction 
(the only other rating criteria applicable in this case that 
provides for a 100 percent evaluation).See also January 2006 
VA examination report, p. 3 (veteran denied a history of 
renal dysfunction or renal failure).  As such, the RO 
followed the appropriate procedural requirements and proposed 
reducing the veteran's claim to 20 percent. March 2005 rating 
decision.  

However, upon receiving statements from the appellant 
regarding additional symptomatology, the RO afforded the 
veteran another VA genitourinary examination. See January 
2006 VA examination request; January 2006 VA examination 
report.  This examination also revealed that the veteran's 
medical course since onset of his prostate cancer was stable; 
and the veteran indicated at that time that he did not 
experience any general systemic symptoms. January 2006 VA 
examination report, pgs. 1-2.  The veteran reported again 
that his post-surgery symptomatology consisted mainly of 
urinary incontinence, urinary frequency and erectile 
dysfunction. Id., p. 1.  He specifically denied a history of 
renal dysfunction or renal failure at that time. Id., p. 3.  
The January 2006 VA examiner obtained information from the 
veteran as to his symptoms of urinary leakage, history of 
recurrent urinary tract infections and history of obstructed 
voiding. Id., pgs. 2-3.  In addition, the veteran was 
afforded laboratory studies that included a PSA test and a 
urinalysis that were normal. Id., p. 3.  

Thereafter, the RO evaluated the veteran's claim under the 
provision of Diagnostic Code 7528 which provides that the 
residuals of the veteran's prostate cancer will be rated 
under the criteria for renal dysfunction or voiding 
dysfunction, whichever is predominant (see 38 C.F.R. § 
4.115b, Diagnostic Code 7528).  As there was no evidence of 
record indicating that the veteran experiences renal 
dysfunction or elevated blood pressure readings that meet the 
criteria set forth in Diagnostic Code 7101, the RO determined 
that the rating criteria pertaining to voiding dysfunction 
was the appropriate criteria upon which to rate the veteran's 
residuals of prostate cancer. See VA medical records dated in 
June 2004; VA medical records in November 2004 (veteran's 
blood pressure was reported as 148/86).  Based upon this 
criteria, the veteran was assigned his current disability 
rating of 40 percent.  

After reviewing all of the evidence of record, the Board 
finds the proper procedures for a rating reduction under 
Diagnostic Code 7528 were followed.  The veteran was afforded 
two thorough examinations in February 2005 and January 2006; 
and reported the symptomatology applicable to his claim 
during those examinations.  His VA and private medical 
records contained in the claims file have been reviewed.  
None of these records show findings demonstrating that the 
veteran is currently entitled to a 100 percent evaluation 
under Diagnostic Code 7528.  Evaluating the veteran's claim 
under the applicable rating criteria reveals that the veteran 
is properly assigned a 40 percent evaluation for his prostate 
cancer.  



In this regard, the Board observes that voiding dysfunction 
is rated based on symptoms of urine leakage, frequency, or 
obstructed voiding according to 38 C.F.R. § 4.115a.  As there 
is no evidence of record indicating that the veteran 
experiences obstructed voiding, the Board will only discuss 
the regulations of 38 C.F.R. 
§ 4.115a pertaining to urine leakage and urine frequency. 
January 2006 VA examination report, p. 2 (veteran reported 
never experiencing urine retention).  

Voiding dysfunction (Urine Leakage) under 38 C.F.R. § 4.115a 
contemplates continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence.  A 
20 percent rating contemplates leakage requiring the wearing 
of absorbent materials which must be changed less than two 
times per day.  An evaluation of 40 percent disabling is 
available when there is leakage requiring the wearing of 
absorbent materials which must be changed two to four times 
per day.  Lastly, an evaluation of 60 percent disabling is 
available when these factors require the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day. 38 C.F.R. § 4.115.

Voiding dysfunction (Urinary Frequency) under 38 C.F.R. § 
4.115a provides that for urinary frequency, an evaluation of 
10 percent disabling is available for urinary frequency 
manifested by a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  The 
next higher evaluation of 20 percent disabling is available 
for urinary frequency manifested by a daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night.  The maximum evaluation of 40 
percent disabling is available for urinary frequency 
manifested by a daytime voiding interval of less than one 
hour or awakening to void five or more times per night. Id.  
 
Analyzing the veteran's claim under the subsections discussed 
above reveals that the veteran was evaluated by the RO at the 
highest schedular rating available for urinary frequency.  As 
such, the only determination that must be made in this case 
is whether the veteran is entitled to a 60 percent disability 
evaluation under voiding dysfunction (urine leakage) for his 
urinary stress incontinence.  The record does not demonstrate 
that the veteran's urine leakage or mild urine stress 
incontinence require the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  The veteran himself stated at his most recent 
VA examination that he wears absorbent material that has to 
be changed from two to four times per day for his urinary 
incontinence, not in excess of four times per day.  January 
2006 VA examination report, p. 2.  Therefore, the veteran is 
not entitled to a disability rating in excess of 40 percent.

Thus, the Board finds that the rating reduction for the 
veteran's service-connected prostate cancer from a 100 
percent rating to a 40 percent rating was proper.  
Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the February 2006 rating 
decision (which implemented the proposed reduction) fully 
supported the RO's conclusion that an improvement in the 
veteran's prostate cancer had occurred.  Hence, the 
symptomatology and manifestations of the veteran's prostate 
cancer did not meet the criteria for a 100 percent rating 
under Diagnostic Code 7528.  Accordingly, the RO's decision 
to reduce the veteran's evaluation for prostate cancer from a 
100 percent rating to a 40 percent rating was supported by 
the evidence contained in the record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations, and the preponderance of the 
evidence is against any higher evaluation.
	
In making this decision, the Board acknowledges the veteran's 
continuing complaints of erectile problems related to his 
service-connected prostate cancer.  However, the veteran has 
been granted service connection for erectile dysfunction 
secondary to his prostate cancer. March 2005 rating decision.  
To the extent that the veteran may be seeking an increased 
rating in connection with this service-connected disability, 
the Board has referred the matter to the RO for 
clarification.  

D.  New and material evidence: low back disorder with 
sciatica  

The veteran has most recently been diagnosed with chronic low 
back pain secondary to lumbar degenerative disc disease with 
disc protrusion at L4-L5 (referred hereinafter as a "low 
back disorder"). See VA medical records dated from July 2005 
to October 2005.  He contends that his current low back 
disorder manifested during service as a result of several 
accidents that occurred in service, to include (1) a 1963 
helicopter crash, (2) a 1969 automobile crash and (3) an 
automobile crash that occurred in the late 1970s. See April 
2004 statement in support of claim.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 101,1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran previously submitted a claim of 
entitlement to service connection for low back pain in May 
2001; and that request was denied in a May 2002 rating 
decision on the basis that while the veteran had a current 
diagnosis of sciatica in his low back that a March 2002 VA 
examiner had concluded was related to an alleged helicopter 
crash in service, the veteran's service medical records 
showed no evidence that such a crash occurred. May 2002 
rating decision, p. 3.  Therefore, the March 2002 examination 
opinion was found to be speculative in nature.  In addition, 
the RO noted that while the veteran's service medical records 
showed that the veteran was in an automobile accident in 
1970, no particular injury to the veteran's lumbar spine was 
reported in the records; and, in fact, the veteran's service 
medical records showed no diagnosis of or treatment for a 
chronic lumbar spine condition. Id.  Therefore, due to the 
lack of a diagnosis and treatment of the veteran's back in 
service and the lack of cooboration of the alleged helicopter 
crash in service, service connection was denied.  

The veteran was notified of the denial of service connection 
and his right to appeal in a letter dated June 5, 2002.  The 
veteran submitted a Notice of Disagreement to this denial 
that was received by the RO in July 2002. See July 2002 VA 
Form 9.  Thereafter, the RO prepared and issued a Statement 
of the Case (SOC) on October 3, 2003.  The veteran then 
submitted a VA Form 9 to the RO that was received on January 
5, 2004.  The RO notified the veteran in May 2004 that the VA 
Form 9 he submitted was untimely; and therefore did not 
constitute a valid Substantive Appeal to his claim. See March 
2004 letter from the RO to the veteran.   

Pursuant to the relevant regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
SOC has been furnished, a timely Substantive Appeal. 38 
C.F.R. § 20.200.  A Substantive Appeal consists of a properly 
completed VA Form 1-9, "Appeal to Board of Veterans' Appeals" 
or correspondence containing the necessary information.  
Proper completion and filing of a substantive appeal are the 
last actions a veteran needs to take to perfect an appeal. 38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he or she is statutorily barred from appealing the 
RO decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993). See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).  

As is evident from the dates set forth above, the veteran's 
VA Form 9 was not received by the RO until after the time 
limit for filing a Substantive Appeal, which, in this case, 
was December 3, 2003, 60 days after the issuance of the SOC.  
Thus, the Board agrees with the RO's determination that the 
veteran did not submit a timely Substantive Appeal with 
regard to the May 2002 rating decision; nor did he submit a 
timely request for extension of the time limit for filing his 
substantive appeal. 38 C.F.R. §§ 20.302, 20.303.  Thus, the 
May 2002 decision represents a final decision.  38 U.S.C.A. 
§ 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

In June 2005, the veteran requested that his claim for 
service connection for a low back disorder be reopened.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. See 
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

Evidence associated with the claims file since the May 2002 
rating decision consists of statements submitted by the 
veteran; VA medical records dated from October 1999 to 
December 2005; and private medical records dated from 
February 2003 to April 2004.  Although the RO reopened the 
veteran's claim and adjudicated it on the merits based upon 
this evidence, the Board disagrees with the RO's 
determination and concludes that this evidence is not both 
new and material sufficient to reopen the claim. February 
2006 rating decision, p. 3; see Barnett v. Brown, 83 F.3rd 
1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  For the reasons 
discussed below, the appeal as to this issue must therefore 
be denied.  

Specifically, the Board finds that while the medical records 
referenced above are new evidence in that they had not 
previously been associated with the claims file, they do not 
constitute material evidence since they essentially reiterate 
the same information previously considered by the RO in the 
May 2002 rating decision, namely that the veteran presently 
has a low back disorder.  These records do not support the 
assertion that either (1) the veteran's low back disorder 
manifested during service or within one year of separation 
from service or (2) specifically that an incident in service 
occurred that resulted in the manifestation of the veteran's 
current back diagnosis.  Thus, they are essentially 
cumulative of the records reviewed by the RO in analyzing the 
veteran's previous claim in that they relate only to the 
veteran's present diagnosis (i.e., the first element of the 
service connection test already met in the May 2002 rating 
decision); and do not suggest that this disorder manifested 
during service or within one year from separation of service.  
Therefore, these medical records cannot substantiate the 
necessary unestablished elements of the veteran's claim; and 
thus are not material to the issue at hand.  

The veteran's statements associated with the claims file 
since the May 2002 rating decision essentially reiterate the 
veteran's belief that his back disorder is the result of one 
or several accidents he experienced in service. See veteran's 
statements dated in July 2002, August 2003, December 2003, 
April 2004, June 2005, July 2005 and November 2006.  However, 
none of the evidence in the claims file verifies that the 
veteran experienced a helicopter accident in service.  And 
while the veteran's service medical records document that the 
veteran was in at least one automobile accident in service, 
this information was considered by the RO in the May 2002 
rating decision and not found to be a sufficient basis for 
which service connection could be granted.  In addition, the 
Board observes that the information pertaining to the 
veteran's service automobile accident was made available to 
the March 2002 VA examiner who examined the veteran in 
relationship to his previous claim; however, the examiner did 
not relate the veteran's low back disorder to the automobile 
accident in service. See March 2002 VA examination report.  
Rather, he related it to an incident reported by the veteran 
that has not been verified. Id.  

The factual question of whether the veteran's back disorder 
is in any way related to service is a medical question that 
requires medical expertise to answer.  The veteran's 
statements do not constitute material evidence sufficient to 
reopen the veteran's claim since the veteran has not been 
shown have either the requisite training or expertise to 
offer an opinion that requires medical expertise, such as the 
etiology of his back disorder and whether this disorder is 
related to the verified automobile accident experienced by 
the veteran in service. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, the statements are not material to 
the veteran's claim.  

Thus, while new evidence has been associated with the claims 
file since the May 2002 rating decision, this evidence is 
either duplicative or immaterial in nature and therefore does 
not assist in substantiating the veteran's claim or raise a 
reasonable possibility of substantiating the claim.  

Therefore, for the reasons discussed above, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.  The doctrine of 
reasonable doubt has been considered in this case.  However, 
as a preponderance of the evidence against the veteran's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, supra.











	(CONTINUED ON NEXT PAGE)


 
ORDER

An increased (compensable) disability rating for bilateral 
hearing loss is denied.

Entitlement to restoration of a 100 percent evaluation for 
adenocarcinoma of the prostate moderately differentiated is 
denied.

Entitlement to a disability rating in excess of 40 percent 
for adenocarcinoma of the prostate moderately differentiated 
is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disorder 
with sciatica has not been presented, and the appeal is 
denied. 



____________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


